318 So.2d 3 (1975)
STATE of Louisiana
v.
Bob DONNELL.
No. 56063.
Supreme Court of Louisiana.
September 5, 1975.
Sonny N. Stephens, Winnsboro, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Don K. Carroll, Dist. Atty., S. E. Lee, Jr., Asst. Dist. Atty., for plaintiff-appellee.
MARCUS, Justice.
Bob Donnell was indicted by the grand jury for the Parish of Franklin for violating La.R.S. 14:31, which prohibits manslaughter. He was tried by a jury on November 21-22, 1974, found guilty, and sentenced to serve three years at hard labor in the custody of the Department of Corrections. Defendant appeals his conviction and sentence to this court.
Article 920 of the Code of Criminal Procedure sets forth the scope of appellate review:
The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors: and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.
La.Code Crim.P. art. 920 (1966), as amended, La.Acts 1974, No. 207, § 1, effective July 31, 1974. The Official Revision Comment to this article states:
The 1974 amendment to clause (1) basically conforms the article to the assignment of errors procedure. For errors to be included in the assignment of errors reviewable on appeal, the requisite procedures must have been followed. See Arts. 841, 842, 844, 845, 851, 859.
*4 Defendant has not complied with the assignment of errors procedure. Specifically, he has failed to follow the provisions of article 844 requiring that the written designation of those errors that are to be urged on appeal be filed with the trial court. Consequently, the alleged trial error of which defendant complains in his brief is not before us for review. State v. Shillow, 310 So.2d 103 (La.1975).
Likewise, we have reviewed the record for errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence and have found none. La.Code Crim.P. art. 920(2) (1966), as amended, La.Acts 1974, No. 207, § 1, effective July 31, 1974.

DECREE
For the reasons assigned, the conviction and sentence are affirmed.
BARHAM, J., dissents for reasons assigned in State v. Shaw, 318 So.2d 4 our docket today.